EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claims 5 and 6 depend from claim 1.

--END OF AMENDMENT--

Claim 6 depends on canceled claim 4, while the strikeout of numeral “4” in claim 5 is difficult to see and, thus, may cause confusion.  Should Applicant prefer other dependencies, see paragraph 1, above.
Allowable Subject Matter
Claims 1-3 and 5-16 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of features including but not limited to:
(claim 1) a weapon training and firing aid comprising an elongate arm, wherein the arm comprises a first end configured to be coupled to a weapon mount without modification of the weapon mount and an opposed distal end extending in a rearward direction therefrom; and, particularly, wherein the arm comprises: a first segment; a second segment; and a joint coupled between the first segment and the second segment, particularly, wherein the second segment is rotatable about the joint with respect to the first segment; and,
(claim 9) a weapon training and firing aid comprising: a mounting bracket comprising: particularly, a plate configured to be coupled to a weapon mount without modification of the weapon mount; and, particularly, a sleeve coupled to the plate; an elongate arm comprising: a first segment comprising: particularly, a first end removably coupled within the sleeve; and an opposed second end; a second segment comprising: particularly, a third end; and, particularly, an opposed fourth end; a joint operationally coupled between the second end and the third end, particularly, wherein the second segment is rotatable about the joint with respect to the first segment; particularly, a third segment comprising: particularly, a fifth end removably coupled to the fourth end, wherein the third segment is coaxial with the second segment; and, particularly, an opposed sixth end; and, particularly, a tubular pad slidingly and removably coupled over the sixth end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
27-Aug-22